Citation Nr: 0212330	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  00-00 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a higher initial rating for adjustment 
disorder with depression, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1996 to April 
1997.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which granted service 
connection for adjustment disorder with depression and 
assigned a 30 percent rating effective April 1997.

The Board notes, while the veteran filed a notice of 
disagreement in August 1999 in regard to five additional 
issues, in her January 2000 substantive appeal she withdrew 
all claims but for the issue listed on the cover page.  
During the pendency of this appeal, the veteran relocated to 
Michigan and thus, the Detroit RO is now the agency of 
original jurisdiction.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  During the entire period, the veteran's adjustment 
disorder with depression has been manifested by impaired 
memory, disturbances of motivation and mood, and a difficulty 
in establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation of 50 percent 
for adjustment disorder with depression have been met. 
38 U.S.C. §§ 1155, 5107 (2002); 38 C.F.R. §§ 3.321, 4.7, Part 
4, including § 4.130, Diagnostic Code 9440 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is appealing the original assignment of a 30 
percent disability evaluation following an award of service 
connection for adjustment disorder with depression.  As such, 
the severity of the disability at issue is to be considered 
during the entire period from the initial assignment of a 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119, 125-126 (1999).

Initially, the Board notes that recent case authority raises 
some doubt as to whether the duty to notify and assist 
provisions of the recently enacted Veteran's Claims 
Assistance Act of 2000 (VCAA) apply to the appellant's claim 
on appeal.  More specifically, in the case of Dyment v. 
Principi, 287 F.3d 1377, 1385 (Fed. Cir. April 24, 2002), the 
Federal Circuit held that the duty to notify and assist 
provisions of the VCAA was not meant to be applied 
retroactively.  

However, VAOPGCPREC 11-2000 appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  
66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of 
the chief legal officer of the Department and regulations of 
the Department are binding on the Board.  
38 U.S.C. § 7104(c).  For purposes of this determination, the 
Board will assume that the VCAA is applicable to claims or 
appeals pending on the date of enactment of the VCAA.

The record reflects through the January 1999 rating decision, 
the August 1999 Statement of the Case, and the July 2000 and 
January 2002 Supplemental Statements of the Case, the veteran 
was afforded an explanation of the pertinent laws and 
regulations, to include the VCAA, the adjudicative action 
taken, and the reasons and bases for the decision.  Thus, she 
was provided adequate notice as to the evidence needed to 
substantiate her claim.  She also was given an opportunity to 
submit additional evidence in support of her claim. In 
addition, a check with the Social Security Administration 
revealed that there was no file for the veteran. 

The record indicates that all relevant facts have been 
properly developed and that all evidence necessary for 
equitable disposition of the issue on appeal has been 
obtained.  Thus, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.   As the record is complete, the obligation under the 
VCAA for VA to advise a claimant as to the division of 
responsibilities between VA and the claimant in obtaining 
evidence is moot.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) ("Both the statute, 38 U.S.C. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary.").  Therefore, there is no 
reasonable possibility that any further development could 
substantiate the claim.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

In a January 1999 rating decision, the veteran was granted 
service connection for adjustment disorder with depression 
and a 30 percent disabling rating was assigned from April 
1997.  That decision was based on evidence that included 
service medical records, the veteran's DD-214, and a July 
1998 VA examination, which diagnosed the veteran with 
depressive disorder, not otherwise specified.   The veteran 
disagreed with the 30 percent rating, and initiated this 
appeal.  

The veteran's adjustment disorder with depression is 
currently rated under 38 C.F.R. § 4.130, Diagnostic Code 
9440, as 30 percent disabling.  A 50 percent disability 
evaluation is assigned under the general rating formula for 
mental disorders where the evidence shows occupational and 
social impairment due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration finds that the veteran's 
adjustment disorder with depression, more closely 
approximates the criteria for the next higher 50 percent 
rating, and an increased disability evaluation is warranted 
at this time. 38 C.F.R. §§ 4.3, 4.7.   While the July 2000 VA 
examination assigned a Global Assessment of Functioning Scale 
Score (GAF) of 75, which according to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition of the 
American Psychiatric Association (DSM-IV), is indicative of 
transient symptoms and no more than slight impairment, the 
examiner noted that she had anxiety episodes, depression, 
sleeplessness, increased impulsiveness, and intrusive 
thoughts.  See 38 C.F.R. § 4.130.  

Further, VA examination dated in July 1998, indicated that 
the veteran suffered from depression since her discharge from 
service.  The examiner also noted that the veteran suffered 
from crying spells.  The veteran was assigned a GAF of 51, 
which is indicative of moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
VA outpatient treatment records dated between March 1999 and 
December 1999, show treatment for depression, irritability, 
fatigue, intrusive thoughts, crying spells, and feelings of 
hopelessness.

An August 2000 medical treatment summary from L.H.K., M.A., 
indicated that the veteran suffered from severe depressed 
mood, insomnia, fatigue, decreased interest in activities of 
life, and increased appetite.  The therapist further 
indicated that "there was no time during the course of 
therapy when the client did not have depression." 

Finally, a May 2001 medical treatment summary from Sunrise 
Family Counseling revealed that the veteran's chronic 
depression led to forgetting important appointments, feelings 
of hopelessness, significant weight gain, fatigue, despairing 
thoughts, suicidal ideation, and difficulty maintaining 
employment.  The summary also indicated that the veteran's 
husband had a difficult time in being able to "reach her". 

While a 50 percent evaluation is warranted, the objective 
clinical evidence of record does not show that the veteran 
meets the criteria contemplated for the next higher 70 
percent evaluation.   The objective medical evidence does not 
contain findings of: obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships.   
     
While it is noted that in the May 2001 letter from Sunrise 
Family Counseling that the veteran had suicidal ideation, the 
July 2000 VA examination was devoid of any findings of 
suicidal ideation and when asked, the veteran indicated that 
because she was Christian, she has always valued life and 
would never behave suicidal.  Further, the July 1998 VA 
examination, an April 1999 psychiatric evaluation, an October 
1999 annual preventive health screen, a December 1999 mental 
health psycho-social evaluation, and an August 2000 letter 
from L.H.K., M.A., found no evidence of suicidal ideation or 
even homicidal ideation. Thus, the veteran is not found to be 
in persistent danger of hurting herself or others.  In short, 
the veteran's symptomatology most closely approximates the 
criteria for a 50 percent rating.
 
In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's 
adjustment disorder with depression and its effects on the 
veteran's earning capacity and ordinary activity. See 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The Board has also 
considered the severity of the veteran's adjustment disorder 
during the entire period from the initial assignment of a 30 
percent rating to the present time.  See Fenderson, supra.  
Should the veteran's disability picture change in the future, 
she may be assigned a higher rating. See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for assignment of an 
evaluation other than those noted above.  

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 


ORDER

The schedular criteria having been met, a 50 percent 
disability rating is warranted for the entire period under 
appeal from the initial grant of service connection for 
adjustment disorder with depression, subject to controlling 
regulations affecting the payment of monetary awards.  
  


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

